Case 1:17-cv-01026-LJV-HBS Document 45-5 Filed 02/26/20 Page 1of5

EXHIBIT D
Case 1:17-cv-01026-LJV-HBS Document 45-5 Filed 02/26/20 Page 2 of 5

  
 
 

Josephine A. Greco Earl K. Cantwell, IE

GRECO Joseph Greco Trapp
TRAPP Richard C. Slisz, of Counsel

PLLC

Chris G. Trapp

 

Service by electronic means not accepted

January 27, 2020

VIA ELECTRONIC MAIL (japter@goldbergsegalla.com)
AND HAND DELIVERY

Julie P. Apter, Esq.

Goldberg Segalla, LLP

665 Main Street

Buffalo, New York 14203

Re: | Osucha v. Alden State Bank, Richard D. Koelbl and John Koelbl
Civil Action No.: 1:17-CV-01026-LJV-HBS
Our File: 586-5087

Dear Ms. Apter:

We have received and reviewed the Second Amendment to Defendants’ Responses to
Plaintiff's First Request for Production of Documents and Defendants’ Amended Responses to
Plaintiff's First Set of Interrogatoties, both dated January 10, 2020, and have determined that they
are not in compliance with the Court’s Order, dated December 12, 2019 (Dkt. 42). A copy of

As you know, Judge Scott ordered that Defendants must produce all documents related to
Defendants’ investigation into complaints of sexual harassment made by bank employees against
Richard Koelbl and John Koelbl. See Dkt. 42 at 14-15. Rather than complying with the Court’s
Order, Defendants, on or about January 13, 2020, produced only 4 documents (10 pages total)
pertaining to Defendants’ investigation into complaints of sexual harassment made by bank
employees made against Richard Koelbi and John Koelbl. See 0003682-0003691. Not one of
these documents pertain to the facts of this investigation. Evidence submitted on Plaintiffs
Motion to Compel demonstrated that the following documents, at least at some point, existed:

*® Carolyn Sue Aldinger’s typed summaries of interviews with Ashley Osucha and Kaitlyn
Chadbourne, created on or about August 13, 2015, which Carolyn Sue Aldinger’s gave to
Hilde Neubauer, Esq., Vice President/Compliance Officer/General Counsel. See Aldinger
Aff. § 7 (Dkt. 29-12); Osucha Aff. | 5 (Dkt. 29-14).

e Handwritten notes taken by Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney during
an August 20, 2015 interview of Carolyn Sue Aldinger. See Aldinger Aff. {J 8-9 (Dkt.
29-12).

 

1700 Rand Building + 14 Lafayette Square - Buffalo, NY 14203 + Tel: 716.856.5800 + Fax: 716.856.5801
Case 1:17-cv-01026-LJV-HBS Document 45-5 Filed 02/26/20 Page 3 of 5

Julie P. Apter, Esq.
January 27, 2020
Page 2

e Handwritten notes taken by Emina Poricanin, Esq., a Hodgson Russ, LLP, attorney during
an August 21, 2015 interview of Plaintiff. See Osucha Aff. qf 13-14 (Dkt. 29-14).

e Carolyn Sue Aldinger’s memorandum conceming August 28, 2015 interviews of Jamie
Hey and Julie Osucha, which Carolyn Sue Aldinger gave to Hilde Neubauer, Esq., Vice
President/Compliance Officer/General Counsel. See Aldinger Aff. 7 12 (Dkt. 29-12).

e A September 3, 2015 complaint of Jamie Hey prepared by Carolyn Sue Aldinger, which
Carolyn Sue Aldinger gave to Hilde Neubauer, Esq., Vice President/Compliance
Officer/General Counsel. See Aldinger Aff. § 13 (Dkt. 29-12).

e A September 11, 2015 memorandum concerning the complaint of Jamie Hey prepared by
Carolyn Sue Aldinger, which Carolyn Sue Aldinger gave to Hilde Neubauer, Esq., Vice
President/Compliance Officer/General Counsel. See Aldinger Aff. ] 14 (Dkt. 29-12).

In fact, Defendants have not produced any document related to the facts of Defendants’
investigation. Evidence submitted on Plaintiff's Motion to Compel as well as documents
produced by Defendants confirm that Defendants’ investigation included at least one interview of
each of the following witnesses: Ashley Osucha, Kaitlyn Chadboume, Jamie Hey, Julie Osucha,
Carolyn Sue Aldinger, Richard Koelbl, John Koelbl, Colleen Pautler, Judith Wiltberger, Robin
Maier, and Laurie Bradiey. See Aldinger Aff. { 7; Osucha Aff. 7 5; 0003686. With respect to
these interviews and Defendants’ investigation, Defendants have produced no interview notes,
factual summaries, memoranda, or conclusions. In comparison, in the documents Defendants
have produced relative to an investigation in 2014 against Carolyn Sie Aldinger, in which
Hodgson Russ, LLP, was also involved, Defendants have produiced exactly these types/categories
of documents. See A004734-A004755); interview summaries and conclusions (A004756-
A004759). Additionally, although Defendants’ “Index to Exhibits” indicates that the “Hodgson
Russ File (Aldinger)” was produced bearing Bates 0004334-0004650, Defendants actually
produced these documents bearing Bates A004723-A005039. Please either revise and correct
Defendants’ “Index to Exhibits” or produce 0004334-0004650.

Because Defendants continue to refuse production of all documents related to their
investigation into complaints of sexual harassment made by employees against Richard Koelbl
and John Koelbl, Defendants’ responses to the following Request Nos. remain incomplete: 3, 4, 6,
19, 21, 36, and 47.

With respect to the personnel documents that Defendants have produced—including
recently-produced personnel documents of Jamie Hey, Kaitlyn Chadbourne, and Julie Osucha
Defendants’ document production remains incomplete. For example, the produced records
contain no W-2s or Form 1099s, employee yearly calendars, or documents demonstrating
additional compensation paid to executive officers.

Additionally, although the Court determined that it would credit the Affidavit of Hilde
Neubauer, Esq., sworn to on May 31, 2019 (Dkt. 29-11), with respect to Request Nos.: 18, 22, 23,
24, 25, 33, 43, 48, 49, 50, 53, 54, and 55-89, Request Nos. unresolved: 5, 7, 9-10, 14-17, 26-32,
Case 1:17-cv-01026-LJV-HBS Document 45-5 Filed 02/26/20 Page 4 of 5

Julie P. Apter, Esq.
January 27, 2020
Page 3

34-35, 37-42, 44-46, and 51-52 remain unresolved, as Defendants have not produced any
additional documents or a party affidavit that no or no further documents exist; therefore, please
either produce responsive documents or provide a party affidavit that Defendants have no or no
further responsive documents. We have enclosed a copy of the Declaration submitted in support
of Plaintiff's Motion to Compel, which discussed in detail the factual and legal bases pertaining to
these requests.

With respect to Interrogatories,

Interrogatory No.1. The Court determined that Interrogatory No. 1 constitutes a single
question. Defendants’ response to Interrogatory No. 1 remains improper. Specifically, in
résponse to inquiries concerning the positions that Plaintiff has held, applied for, and been
considered for, together with a description of job duties, Defendants reference without
specification 395 pages, many of which are not specifically responsive to the inquiry. This is not
proper under FED. R. Civ. P. 33(d)(1), which provides that a party must “specify[] the records that
must be reviewed, in sufficient detail to enable the interrogating party to locate and identify them
as readily as the responding party could.”

Interrogatory No. 2. The Court determined that Interrogatory No. 2 constitutes a single
question. Defendants’ response to Interrogatory No. 2 remains improper. Specifically, in
response to inquiries concerning Plaintiff's employee evaluations and whether any complaints
existed concerning Plaintiff's job performance, Defendants reference without specification 189
pages, many of which are not specifically responsive to the inquiry. This is not proper under FED.
R. Civ. P. 33(d)(1), which provides that a party must “specify[] the records that must be reviewed,
in sufficient detail to enable the interrogating party to locate and identify them as readily as the
responding party could.”

Interrogatory No. 3. The Court determined that Interrogatory No. 3 constitutes a single
question. Defendants’ response to Interrogatory No. 3 remains improper. First, Deferidants
object to the scope of Interrogatory No. 3 despite being ordered by the Court to respond to it.
Second, Defendants’ response fails to reference known complaints made by Carolyn Sue Aldinger,
Kaitlyn Chadbourne, Jaimie Hey, and Danielle Wagner.

Interrogatory No. 4. The Court interpreted Interrogatory No. 4 as posing three distinct
inquiries: identifying information; descriptions of employment/disciplinary history, and
compensation. See Dkt. 42 at 12. Despite this, Defendants have not answered any one of these
three inquiries and have, instead, simply referenced personnel documents pertaining to Steven
Woodard, John Koelbl, Hilde Neubauer, Carolyn Sue Aldinger, Ashley Osucha, Richard Koelbl,
Jamie Hey, Kaitlyn Chadbourne, and Julie Osucha, totaling 4,333 pages. These documents are
not responsive to the questions posed, and Defendants’ reference to over 4,000 pages of documents
is not proper under FED. R. Crv. P. 33(d)(1), which provides that a party must “specify|] the records
that must be reviewed, in sufficient detail to enable the interrogating party to locate and identify
them as readily as the responding party could.”

Interrogatory No.5. The Court determined that Interrogatory No. 5 constitutes a single
question. Defendants’ response to Interrogatory No. 5 remains improper, as Defendant fails to
Case 1:17-cv-01026-LJV-HBS Document 45-5 Filed 02/26/20 Page 5 of 5

Julie P. Apter, Esq.
January 27, 2020
Page 4

identify who formulated, implemented, and evaluated the plans and policies identified in
Defendant’s response.

Interrogatory No. 6. The Court determined that Interrogatory No. 6 constitutes a single
question. Defendants’ response to Interrogatory No. 6 remains improper. Rather than responding
to the questions posed, Defendants simply referenced 395 pages of unspecified documents. This
is not proper under FED. R. Crv. P. 33(d)(1), which provides that a party must “specify[] the records
that must be reviewed, in sufficient detail to enable the interrogating party to locate and identify
them as readily as the responding party could.”

Interrogatory No. 7. The Court determined that Interrogatory No. 7 constitutes a single
question. Defendants’ response to Interrogatory No. 7 remains improper. Defendants failed to
identify all witnesses, and Defendants are aware, at the very least, that Emina Poricanin, Jaimie
Hey, and Elizabeth McPhail are potential fact witnesses in this matter.

Interrogatory No. 10. ‘The Court determined that Interrogatory No. 10 constitutes a
single question. Defendants’ response indicates that Defendants had/have no complaints
concerning Plaintiff's job performance. Please confirm that Plaintiff's interpretation of
Defendants’ response is accurate.

Interrogatory No..11. The Court determined that Interrogatory No. 11 constitutes a
single question. Defendants’ response to Interrogatory No. 11 remains improper. Despite the
Court’s determination that Interrogatory No. 11 posed a single question (Dkt. 42 at 13), Defendants
have objected and refused to respond to the interrogatory based on Defendants’ position that
Plaintiff has exceeded the 25 interrogatories allowed under Feb. R. Crv. P. 33. This is patently
improper in light of the Court’s Order.

CONCLUSION

We cannot conduct meaningful depositions in this matter until Defendants are in compliance
with the Court’s Order. Please consider this letter our good faith attempt to resolve Defendants’
failure to comply with Magistrate Judge Scott’s Order dated December 12, 2019. In light of the
Court’s expedited Third Amended Scheduling/Case Management Order, entered December 12, 2019,
please provide the responses as requested above on or before February 3, 2020.

Very truly yours,
SRES® TRAPP, PLLC
a
4
~~ ine A. Greco
a
ee
JAG/keg C
Enclosure

ce: Ashley Osucha
